UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                  )
                                           )
              Plaintiff,                   )
                                          )
ex rel. BEN R. STOKES,                     )
                                           ) Civil Action No. 11-1082 (ESH)
              Relator,                     )
                                           ) FILED UNDER SEAL PURSUANT
              v.                           ) TO 31 U.S.C. §§ 3729 et. seq.
                                           )
BOSTON SCIENTIFIC, et al.,                 )
                                           )
             Defendants.                   )
__________________________________________)

                                              ORDER

         Upon consideration of relator’s Motion for Permission to File Redacted Complaint,

Motion to Dismiss the Complaint Without Prejudice, and Motion to Continue Seal Except as to

Redacted Complaint, Dec. 21, 2011 [Dkt. No. 5] (“Relator’s Mot.”); the United States’s

Response to Relator’s Motion for Permission to File and Unseal Redacted Complaint, Dec. 22,

2011 [Dkt. No. 6] (“Pl.’s Response”); and relator’s reply, Jan. 4, 2012 [Dkt. No. 7] (“Relator’s

Reply”); and for the reasons stated in the accompanying Memorandum Opinion [Dkt. No. 8], it is

hereby

         ORDERED that, in light of plaintiff’s election not to intervene in this qui tam action (see

Notice of Election to Decline Intervention by United States of America, December 12, 2011

[Dkt. No. 4]) and plaintiff’s consent to relator’s request to dismiss this action without prejudice

(see Pl.’s Response at 1), this action is DISMISSED WITHOUT PREJUDICE; and it is further
        ORDERED that relator is granted leave to file an amended complaint that redacts his

name and information which identifies him as described in his filings (see Relator’s Mot. at 8

n.4; Relator’s Reply at 1–2); and it is further

        ORDERED that relator shall file his amended complaint by January 13, 2012, not under

seal; and it is further

        ORDERED that the seal currently in effect is to be continued for a period of one year,

through January 7, 2013, with regard to all filings in this case except for two, both of which are

to be filed subsequently: 1) relator’s amended, redacted complaint, and 2) an amended version of

this order with relator’s name redacted; and it is further

        ORDERED that the seal is to be lifted in its entirety on January 7, 2013, unless this

Court orders otherwise.

        SO ORDERED.

                                                                  /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

Date: January 6, 2012